Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 28, 2020

The Court of Appeals hereby passes the following order:

A20A1306. ALLSTATE INSURANCE                       COMPANY         v.   MONGE        &
    ASSOCIATES, P. C. et al.

      This action began when AU Medical Center, Inc. sued Allstate Insurance
Company to recover certain medical expenses. Allstate answered and filed a third-
party complaint against three third-party defendants who then moved to dismiss the
claims against them. In an order entered in December 2019, the trial court granted
the motion as to two third-party defendants, but denied the motion as to the other.
Allstate then filed this direct appeal. We lack jurisdiction.
      Under OCGA § 5-6-34 (a) (1), appeals generally may be taken from “[a]ll final
judgments, that is to say, where the case is no longer pending in the court below.” In
a case involving multiple parties or multiple claims, a decision adjudicating fewer
than all the claims or the rights and liabilities of fewer than all the parties is not a
final judgment. Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989). For a party to obtain appellate review under such circumstances,
there must be either an express determination by the trial court that there is no just
reason for delay under OCGA § 9-11-54 (b) or compliance with the interlocutory
appeal requirements of OCGA § 5-6-34 (b). See id. Where neither code section is
followed, the appeal is premature and must be dismissed. Id.
      Here, the record contains no indication that the trial court directed the entry of
judgment under § 9-11-54 (b) or that the remaining claims in this action have been
disposed of. Consequently, because this action remains pending below, Allstate was
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal the December 2019 order. See
OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989).
Allstate’s failure to do so deprives us of jurisdiction over this premature direct appeal,
which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/28/2020
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.